           Case 2:19-cv-02249-GMN-EJY Document 16 Filed 12/23/20 Page 1 of 4




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jonathan M. Kirshbaum
     Assistant Federal Public Defender
4    New York State Bar No. 2857100
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Jonathan_Kirshbaum@fd.org
7

8    *Attorney for Petitioner Terrance L. Lavoll

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Terrance L. Lavoll,

13                Petitioner,                      Case No. 2:19-cv-02249-GMN-EJY

14         v.                                      Unopposed motion for extension of
                                                   time to file First Amended Petition
15   Jerry Howell, et al.,
                                                   (First Request)
16                Respondents.

17

18

19

20

21

22

23

24

25

26

27
          Case 2:19-cv-02249-GMN-EJY Document 16 Filed 12/23/20 Page 2 of 4




1          1.     On June 30, 2020, this Court appointed the Federal Public Defender to
2    represent Mr. Lavoll on his 28 U.S.C. § 2254 petition. ECF No. 12. On July 30, 2020,
3    undersigned counsel appeared as counsel for Mr. Lavoll. ECF No. 13. On September
4    24, 2020, this Court issued a scheduling order setting December 23, 2020, as the due
5    for the first amended petition. ECF No. 14.
6          2.     Counsel for Mr. Lavoll requests a first extension of time of 61 days to
7    file the first amended petition to Monday, February 22, 2021.
8          3.     Counsel has begun working on Mr. Lavoll’s case. Counsel has spoken to
9    Mr. Lavoll about the case and has begun reviewing the record. However, counsel was
10   unable to complete the amended petition by the current deadline due to
11   administrative responsibilities as a result of the pandemic as well as counsel’s
12   workload.
13         4.     First,   counsel’s    numerous     administrative     and    managerial
14   responsibilities related to his position as Chief of the Non-Capital Habeas Unit has
15   interfered with his ability to focus on this case. The current pandemic has placed
16   many demands on undersigned counsel’s time. Significantly, over the past month,
17   counsel has had to address the changed environment when Governor Sisolak
18   instituted the pause. As a result, the physical office for the Federal Public Defender
19   closed down. Counsel was responsible for developing the policies and protocols for the
20   Non-Capital Habeas Unit as a result of this physical closure. These administrative
21   and managerial responsibilities have required a significant time investment, which
22   has interfered with undersigned counsel’s ability to dedicate enough time to work on
23   his caseload. Undersigned counsel anticipates these responsibilities will continue
24   during the entire time the office must work remotely. While working remotely has
25   been feasible, there have been routine technological complications, making reviewing
26   the record and drafting pleadings complicated. Further, working remotely has been
27   challenging due to child-care issues.


                                                2
                   Case 2:19-cv-02249-GMN-EJY Document 16 Filed 12/23/20 Page 3 of 4




     1             5.    Despite the administrative and managerial responsibilities, counsel has
     2    retained a significantly large caseload, which increased with the departure of a highly
     3    experienced attorney in the middle of the year as well as another attorney going on
     4    leave at the end of October 2020. Over the past three months, counsel has filed,
     5    among other things, two cert. petitions, a Brief in Opposition in the United States
     6    Supreme Court, an Amended Petition, an Opening Brief in the Nevada Supreme
     7    Court, an opposition to a motion to dismiss, a state petition, two motions for a
     8    certificate of appealability, a Reply, and a lengthy pardons board application. In
     9    addition, counsel, in his role as supervisor, has had to review dozens of pleadings and
     10   provide consultation and support on numerous other cases. Moreover, for the past
     11   three weeks, counsel has been focusing much of his attention on an evidentiary
     12   hearing in federal court, which occurred on December 18 and 21, 2020.
     13            6.    For these reasons, counsel is requesting an additional 61 days to file the
     14   first amended petition.
     15            7.    On December 22, 2020, counsel for respondents, Senior Deputy Attorney
     16   General Charles L. Finlayson, indicated by email Respondents do not oppose this
     17   request with the understanding that the lack of objection is not a waiver or concession of
     18   any kind.

     19            8.    This motion is not filed for the purpose of delay, but in the interests of
     20   justice, as well as in the interest of Mr. Lavoll. Counsel for Petitioner respectfully
     21   requests that this Court grant this motion and order Petitioner to file the First
     22   Amended Petition no later than February 22, 2021.
     23                                               IT IS SO ORDERED

     24                                                           23 day of December,
                                                      Dated this ____
                                                      202
     25
                                                      ___________________________
     26                                               Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT
     27
              .

0

                                                       3
                             

                                     

     Case 2:19-cv-02249-GMN-EJY Document 16 Filed 12/23/20 Page 4 of 4




1    Dated December 23, 2020.
2
                                          Respectfully submitted,
3

4                                         Rene L. Valladares
                                          Federal Public Defender
5

6                                         /s/Jonathan M. Kirshbaum
                                          Jonathan M. Kirshbaum
7
                                          Assistant Federal Public Defender
8

9

10                                        IT IS SO ORDERED.
11
                                          Dated this ____ day of December, 2020
12

13

14                                        ___________________________
                                          Gloria M. Navarro, District Judge
15                                        UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27


                                      4
